Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 25, 2015

                                    No. 04-15-00554-CV

                                   Kathleen BARRACO,
                                         Appellant

                                             v.

                 LEVY TOWNHOUSE OWNERS ASSOCIATION, INC.,
                                 Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-19385
                      Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
        On October 14, 2015, this court dismissed this appeal for want of prosecution. On
October 29, 2015, Appellant filed a motion for rehearing to reinstate the appeal. See TEX. R.
APP. P. 49.1.
       The panel has considered Appellant’s motion for rehearing and Appellee’s response; the
motion is GRANTED. See id. R. 49.3. We withdraw our opinion and judgment of October 14,
2015, and reinstate this appeal on the court’s docket.
        Appellant’s brief is due within THIRTY DAYS of the date of this order. See id. R.
38.6(a).
       It is so ORDERED on November 25, 2016.

                                                         PER CURIAM




       ATTESTED TO: ________________________________
                    Keith E. Hottle
                    Clerk of Court